DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (WO 2017/104145A) in view of Friend et al. (US 2017/0346079) and Laicer et al. (US 2016/0049656).
Regarding Claim 1, Akiyama et al. teaches a secondary battery (line 10) comprising a positive electrode plate (line 2423) a negative electrode plate (line 2444) an electrolyte and separator (line 126-127), the negative electrode plate comprising a negative electrode current collector with a negative electrode active material layer on the surface of the negative current collector (lines 443-444) (i.e. a negative film on a surface of the negative current collector) wherein the negative active material comprises graphite (lines 1635-1641), the thickness of the negative electrode active material layer (i.e. negative film) on the current collector is 50 micrometers or more (line 315-316), the void ratio (i.e. porosity) of the negative electrode active material layer (i.e. the negative film) is 45% or less (line 422) the basis weight of the negative electrode is 10 mg/cm2 to 15 mg/cm2 (lines 449-455) wherein the basis weight is amount of negative electrode active material existing on the negative electrode current collector (i.e. the mass of the negative active material in the negative film per unit area) (lines 443-448)  (thus, overlapping with the claimed range of M and M can be 15 mg/cm2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
Akiyama et al. does not teach a specific surface area of the negative film.
However, Friend et al. teaches a BET surface area of electroactive material, in for al lithium ion battery (Para. [0133]), below about 10 m2/g (or below 100 cm2/mg, overlapping with the claimed range and BET can be 9.9 cm2/g) and control of the BET surface area of electroactive material is an important consideration in design as too low of a BET surface area results in acceptably low charging rate and capacity due to the inaccessibility of the bulk of electroactive material to metal ions in the surrounding electrolyte, and a very high BET surface are is known to be disadvantageous due to formation of a solid electrolyte interphase layer at the anode surface during the first charge-discharge cycle depleting capacity (Para. [0062]). Thus, the teaching of a BET specific surface area of a negative film comprising negative active material is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the BET specific surface area is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Akiyama et al. as modified by Friend et al. does not teach a porosity of the negative film satisfying a relationship of 60% to 70%. 
However, Laicer et al. teaches an anode material for a lithium ion cell (abstract) wherein the anode comprises an anode coating layer and a substrate (i.e. a coating collector) wherein the anode coating layer comprises porous anode material comprising active anode particles which may comprise carbon-coated silicon (Para. [0007], [0009], [0011], [0022]) wherein the anode coating layer (i.e. negative film)  has a porosity of about 40-70% (Para. [0007]) (overlapping with the instant claimed range and P can be 60%).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama et al. to incorporate the teaching of the porosity of the anode coating layer of Lacier et al., as it would provide porous anode material with the capacity for higher energy density and greater mechanical rigidity as the voids (i.e. pores) in the anode material provide for expansion and contraction without the anode material breaking apart (Para. [0069]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
	The values as taught by Akiyama et al. as modified by Friend et al. and Lacier et al. result in a Vp of 44 (Vp = T x P = 73 * 0.60 = 44) and an Sp of 149, a (Sp = M x BET = 15 * 9.9 = 149), and thus “Vp/Sp” = 44/149 = 0.30 (satisfying 0.25≤Vp/Sp≤0.30).
5.	Regarding Claims 3 and 4, Akiyama et al. as modified by Friend et al. and Lacier et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama further teaches the thickness of the negative electrode active material layer on the current collector (i.e. negative film) is 73 micrometers (line 2451) (i.e. the thickness is inside the claimed thickness ranges).
6.	Regarding Claims 11 and 12, Akiyama et al. as modified by Friend et al. and Lacier et al. teaches all of the elements of the current invention in claim 1 as explained above. 	
	Akiyama et al. further teaches the basis weight can be 10 mg/cm2 to 15 mg/cm2 (lines 449-455) (thus M and CW can be 15 mg/cm2), the thickness (T) is 73 micrometers and the specific surface area (BET) of Akiyama et al. as modified by Friend et al. and Lacier et al. is 9.9 cm2/mg (see the rejection to claim 1 for full details of thickness and specific surface area, incorporated herein but not reiterated herein for brevity’s sake). These values as taught by Akiyama et al. as modified by Friend et al. and Lacier et al. result in a Vp of 44 (Vp = T x P = 73 * 0.60 = 44) and an Sp of 149, a (Sp = M x BET = 15 * 9.9 = 149), and thus “Vp/Sp” = 44/149 = 0.30 (satisfying 0.25≤Vp/Sp≤0.30 of claim 1) and “CW/(Vp/Sp)” is 50 (as 15/0.30 = 50) which satisfies 35≤CW/(Vp/Sp) ≤150 and 42≤CW/(Vp/Sp) ≤78 of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
7.	Regarding Claims 13 and 14, Akiyama et al. as modified by Friend et al. and Lacier et al. teaches all of the elements of the current invention in claim 1 as explained above.
Akiyama et al. further teaches the basis weight (i.e. CW) for the negative electrode of 10 mg/cm2 to 15 mg/cm2 (lines 449-455) (overlapping with the coating weight ranges of the instant claims). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
8.		Regarding Claim 15, Akiyama et al. as modified by Friend et al. and Lacier et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama et al. further teaches wherein the graphite used is either natural graphite or artificial graphite (lines 1690-1691).
Regarding Claim 16, Akiyama et al. as modified by Friend et al. and Lacier et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama et al. further teaches wherein the carbon material used for the negative electrode active material can be soft carbon, hard carbon (lines 1767-1768) and the negative electrode active material can be a silicon-based material (lines 1635-1640).
Regarding Claim 17, Akiyama et al. as modified by Friend et al. and Lacier et al. teaches all of the elements of the current invention in claim 16 as explained above. 
Akiyama et al. further teaches wherein the negative electrode active material further comprises silicon-based material, specific examples include silicon oxide, elemental silicon, a composite of silicon and carbon material (i.e. silicon carbon composite (lines 1635-1646).
Regarding Claim 18, Akiyama et al. as modified by Friend et al. and Lacier et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama et al. teaches the positive electrode active material is applied to a positive electrode current collector to form a film (i.e. a positive film is provided on a surface of the positive current collector comprising a positive active material (lines 2398-2423), which forms the positive electrode plate (i.e. the positive electrode plate comprises a positive current collector and a positive film (line 2423) and the positive electrode active material is lithium nickel cobalt manganese oxide (lines 2401-2408).
Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. 
Applicant argues the BET of the porous particles (active material) in Friend is different from the BET of the negative electrode film because the BET of the porous particles is the intrinsic parameter of the material, while the BET of the negative film is a variable that can be adjusted. 
	Examiner respectfully disagrees. There is no teaching Friend of the BET being an intrinsic a particle. Friend teaches the BET of electroactive material and how the BET of electroactive material being controlled is an important consideration in the design of electrode for material ion batteries (Para. [0062]) and thus, the BET (surface area) is recognized as a result effective variable and changing the BET surface area of the negative film (which comprises negative active material) is optimization involving only routine skill in the art. As the negative film of Akiyama comprise negative electrode material of graphite and silicon particles (lines 1635-1641) and Friend teaches the electroactive material is silicon and carbon particles such as graphite (abstract), there is a reasonable expectation of success of modifying Akiyama with the teaching of Friend.
	Applicant argues the BET range of the instant claim is 8cm2/mg to 10 cm2/mg which is very different than the range of below 10 m2/g (or 100 cm2/mg). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
	Applicant argues the porosity of the negative electrode active material layer of Akiyama is lower than the claimed range and there is no logical relationship between Akiyama and Laicer which teaches a porosity of 40-70% as Laicer does not teach the specific beneficial effects of porosity in the range of 60% to 70%.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually (the porosity range of Akiyama being lower than the claimed range) , one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Laicer teaches the voids (i.e. porosity), which exist in a porosity range of 40-70% (Para. [0092]), in the anode material provide for expansion and contraction without the anode material breaking apart or becoming delaminated (Para. [0069]). Also, Laicer teaches an anode coating layer comprising silicon and carbon (Para. [0022]) and graphite Para. [0023]) and thus, there is a reasonable expectation of success.
Applicant argues example 5 in table 2 of the instant specification demonstrates technical benefits such as high cycle number, charge rate and high energy density which is not obvious according to the teachings of Friend and/or Laicer. 
In response to applicant's argument that the claimed invention provides various technical benefits, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729